Citation Nr: 1516461	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  09-39-963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether the Veteran's countable income for 2008 was excessive for the purposes of VA non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the Veteran's claim most recently in May 2012 for further evidentiary development and adjudication.  In the May 2012 remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a hearing before a Veterans Law Judge and then re-adjudicate the claim.  The AOJ attempted to schedule the Veteran for a hearing, but the Veteran submitted a statement in June 2012 indicating that he wished to withdraw his hearing request.  The AOJ then returned the case to the Board.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 
 
The Board acknowledges that following the most recent adjudication, additional evidence was received by VA.  No waiver of initial RO consideration was submitted with the evidence; to the contrary, the Veteran requested that the evidence be considered by the RO in the first instance.  However, the Board will proceed to adjudication of the claim on its merits despite the Veteran's request.  This is so because the Board is taking action favorable to the Veteran by finding that his countable income for 2008 was not excessive for the purposes of VA non-service-connected pension benefits, which represents a full grant of the issue on appeal.  A decision therefore poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  In that connection, the Board also notes that the Veteran requested, in a March 2010 statement, that his pension be reinstated beginning from January 2009.  As the Board is herein finding that the Veteran's countable income for 2008 was not excessive for VA pension purposes, the AOJ should thus consider whether a reinstatement of the Veteran's non-service-connected pension benefits from January 2009 is proper.


FINDINGS OF FACT

1.  The RO terminated the Veteran's non-service-connected pension benefits effective from January 1, 2009, based on a finding that his countable income for the year 2008 was excessive.

2.  The Veteran has reported unreimbursed medical expenses of $7217 for the year 2008, including mileage reimbursement of $1549 for 5436 miles of travel to the Albuquerque VA Medical Center; subtracting those expenses from his total income of $14,500 results in a total adjusted income of $7283.  This number is below the maximum annual pension rate of $11,181 for a single Veteran with no dependents.

3.  The Veteran's countable income for 2008 was not excessive for the purposes of VA non-service-connected pension benefits.


CONCLUSION OF LAW

The Veteran's countable income for 2008 was not excessive for the purposes of VA non-service-connected pension benefits.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.272, 70.10 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contests VA's determination of his 2008 adjusted income for the purposes of receipt of VA non-service-connected pension benefits.  

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2014).  The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a Veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the maximum annual rate of pension.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g) (2014).  In the present case, the Veteran has already been found medically eligible for non-service-connected pension; the only issue before the Board is whether his 2008 income was properly adjusted for the purposes of payment of pension benefits.

The rate of pension payable to an entitled payee is based on the amount of countable income received.  Basic entitlement to such pension exists if, among other things, the Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar-for-dollar basis by income on an annualized basis.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a Veteran for unreimbursed medical expenses.  38 C.F.R. § 3.272(g) (2014).  Under 38 C.F.R. § 3.272(g), a reasonable estimate of medical expenses or a completed eligibility verification report is satisfactory evidence of unreimbursed medical expenses.  

The maximum annual rate of improved pension is established by statute every year, as increased from time to time under 38 U.S.C.A. § 5312, and is reduced by the Veteran's countable annual income.   Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a).  Effective from December 1, 2007, to November 30, 2008, the MAPR for a single Veteran with no dependents was $11,181; this is the MAPR in effect during the appeal period.  See 38 C.F.R. § 3.23(a)(1); http://www.benefits.va.gov/PENSION/rates_veteran_pen07.asp.  

The Veteran reported on a January 2009 Medical Expense Report (MER) that in 2008 he had annual SSA income in the amount of $14,500 and unreimbursed medical expenses of $4323.  He also submitted a second MER for 2008, dated in September 2009, in which he reported $8731 in unreimbursed medical expenses for 2008.  This submission was accompanied by a copy of the Veteran's 2008 Federal tax return, including an itemized list of his Schedule A medical expenses that also showed a total expenditure of $8731.  The Board notes that the September 2009 MER and 2008 Federal tax return both indicate that the Veteran spent a total of $3063 in mileage traveled for purposes of seeking medical treatment, which amount is included in the $8731 sum for unreimbursed medical expenses; however, no mileage calculation was included in the January 2009 MER.  The RO found the Veteran's total income for 2008 to be excessive in part because it noted that "medical expenses allowed by the Internal Revenue Service are not always identical as those allowed by the Department of Veterans Affairs."

The Board begins by acknowledging that under 38 C.F.R. § 3.272(g), a reasonable estimate of medical expenses, such as an MER, or a completed eligibility verification report is satisfactory evidence of unreimbursed medical expenses.  Thus, the Board finds that the January 2009 MER's estimation of 2008 unreimbursed medical expenses in the amount of $4323 constitutes satisfactory evidence of unreimbursed medical expenses.  The Board further finds, however, that the September 2009 MER also offers satisfactory evidence of unreimbursed medical expenses for 2008 to the extent that that form identifies itemized amounts for dentist, doctor, eye doctor, and prescription medication, as well as the Veteran's annual Medicare insurance payment.  These amounts, when added together, total $5668.  The Board further notes that Veteran has made a good-faith effort to provide supporting documentation for his medical expenses, submitting copies of medical bills, lists of medications, and other information to the best of his ability.  Accordingly, and giving the Veteran the benefit of the doubt, the Board finds that the greater amount of $5668 in unreimbursed medical expenses is also a satisfactory estimate of the Veteran's unreimbursed medical expenses for 2008. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board further notes that VA allows a mileage allowance in computation of the Veteran's unreimbursed medical expenses for pension purposes.  In that connection, 38 C.F.R. § 70.10(a)(4) authorizes beneficiary travel payments for Veterans receiving pension benefits under 38 U.S.C. § 1521 who traveled to or from a VA facility or VA-authorized health care facility for examination, treatment, or care.  The reimbursement rate for travel mileage was 28.5 cents per mile beginning February 1, 2008.  See Increase in Mileage Reimbursement Rate and Deductible Amounts in the Beneficiary Travel Program, 73 Fed. Reg. 6291 (notice dated Feb. 1, 2008); Beneficiary Travel Under 38 U.S.C. § 111 Within the United States, 73 Fed. Reg. 36,797-98 (final rule effective July 30, 2008).  The Board points out, however, that the mileage allowance is for application only for travel to or from a VA or VA-authorized health care facility.  See 38 C.F.R. § 70.10.  In this case, the records submitted by the Veteran reflect that he visited the Albuquerque VA Medical Center (VAMC) on nine occasions in 2008; he reported in a June 2008 telephone call that the round-trip mileage from his home to the Albuquerque VAMC was 604 miles.  Thus, the Veteran appears to have traveled a total of 5436 miles to VA facilities for health care in 2008; the total reimbursement for that travel at 2008 rates is $1549.  (The Board cannot confirm, nor has the Veteran contended, that the total mileage claimed on his 2008 Federal tax return and reported on the September 2009 MER was solely for trips to and from VA facilities; thus, the Board has relied on the evidence of record to establish the number of trips the Veteran made to VA facilities in 2008.)

Thus, the Board finds that the Veteran's total unreimbursed medical expenses for 2008 were $7217-$5668 in costs for treatment and medication, and $1549 in mileage allowance to and from VA facilities.  When subtracted from his SSA income of $14,500, the Veteran's total adjusted income for the year 2008 was $7283.  When the total income is subtracted from the MAPR for a single Veteran with no dependents, the annual pension award for 2008 equals $3898.

In conclusion, the Veteran is entitled to non-service-connected pension benefits for 2008.  Here, the Veteran's total adjusted income for 2008 was $7283, which does not exceed the MAPR for that year.  As such, the Veteran's income was not excessive, and entitlement to pension benefits for 2008 should be calculated accordingly.  


ORDER

The Veteran's total adjusted income for 2008 does not preclude payment of non-service pension benefits for that year; the appeal is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


